Citation Nr: 0506721	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include exposure to herbicides in 
service.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from May 1965 to November 
1967.  He died in November 1999.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
June 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in November 1999; the death certificate 
listed the cause of death as respiratory arrest due to 
bilateral pneumonia due to neutropenia due to metastatic 
colon cancer.  

3.  At the time of his death, the veteran had the following 
service-connected disabilities: residuals of gunshot wound to 
the right forearm, Muscle Group VI, severe, rated as 40 
percent disabling; residuals of gunshot wound to Muscle Group 
V on the right, rated as 30 percent disabling; and right ear 
otitis externa, rated as noncompensable.  The combined 
service-connected rating was 60 percent.

4.  There is no evidence of colon cancer in service or for 
many years thereafter, and no competent evidence of a nexus 
between the cause of the veteran's death and his period of 
active service or any service-connected disability.  

5.  The appellant is not the surviving spouse of a person who 
died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include as due to exposure to herbicides in service, is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.303, 3.307, 3.309, 
3.312 (2004).  

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  
38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in July 2002, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was required to provide.  In addition, the August 2004 
supplemental statement of the case includes the text of the 
regulations that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO received 
and adjudicated the appellant's claim prior to the enactment 
of the VCAA, such that providing notice of VCAA requirements 
prior to the initial determination was impossible.  In any 
event, as the Board has already determined that the appellant 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
appellant and therefore constitutes harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letter to the 
appellant does not specifically contain this request, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  That 
letter specifically identified certain evidence that the RO 
would secure.  It also asked the appellant to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letter asks the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, all private medical 
records as authorized by the appellant, and a medical 
opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, the appellant has submitted some private medical 
records.  Review of the claims folder fails to reveal a 
response to a September 2002 request for records from Johns 
Hopkins Oncology Center.  However, these records were 
included in the submission of private medical evidence 
received from the appellant in July 2004.  Therefore, any 
failure to comply with follow-up procedures specified at 
38 C.F.R. 
§ 3.159(c)(1) does not result in any prejudice to the 
appellant and does not constitute a reason to remand the 
appeal.  See Bernard, supra. 

The Board is also satisfied as to compliance with its 
instructions from the June 2001 remand.  See Stegall, supra.

Analysis

Service Connection for the Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.1(k), 3.303.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. 
§ 3.307(a)(6)(iii).  VA law and regulation specify the 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

In this case, the veteran died in November 1999.  The death 
certificate lists the cause of death as respiratory arrest 
due to bilateral pneumonia due to neutropenia due to 
metastatic colon cancer.  At the time of his death, the 
veteran had the following service-connected disabilities: 
residuals of gunshot wound to the right forearm, Muscle Group 
VI, severe, rated as 40 percent disabling; residuals of 
gunshot wound to Muscle Group V on the right, rated as 30 
percent disabling; and right ear otitis externa, rated as 
noncompensable.  

Initially, the Board notes that there is absolutely no 
competent evidence suggesting a relationship between the 
cause of the veteran's death and any of his service-connected 
disabilities.  Boyer, 210 F.3d at 1353.  In addition, the 
medical evidence of record shows that the veteran's colon 
cancer was not diagnosed until June 1997.  Although there is 
some suggestion that the cancer may have been in existence 
prior to the date of diagnosis, there is simply no competent 
evidence showing that it was manifest to a compensable degree 
within one year after the veteran's separation from service 
in November 1967.  Therefore, the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The appellant specifically alleges that the veteran's colon 
cancer was due to his exposure to herbicides while he was in 
service in Vietnam.  The veteran's service records reflect 
that he indeed served in Vietnam and was wounded during the 
course of that service.  Therefore, exposure to herbicides is 
not questioned.  However, colon cancer is not among the 
listed diseases determined to be associated with herbicide 
exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
In fact, VA has specifically determined that gastrointestinal 
tract tumors are not associated with exposure to herbicide 
agent for purposes of the presumption.  See 68 Fed. Reg. 
27,630 (May 20, 2003).         

The Board acknowledges that, according to medical evidence of 
record, the veteran's cancer affected his liver and lungs at 
the time of his death.  As with gastrointestinal tract 
tumors, VA has determined that hepatobiliary cancers are not 
associated with herbicide exposure.  Moreover, the medical 
evidence also reflects that the liver and lung cancers 
constituted metastases from the primary tumor site in the 
colon.  In essence, these cancers are due to an "intervening 
cause," i.e., the colon cancer, rather than any exposure to 
herbicides.  See 38 U.S.C.A. § 1113(a) (presumptions rebutted 
by evidence of intervening cause); Darby v. Brown, 10 Vet. 
App. 243 (1997) (the presumption of service connection for 
lung cancer was rebutted by medical evidence showing that the 
stomach was the primary site); VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure).  
Accordingly, lung cancer, though a listed disease for 
purposes of the presumption, may not be service-connected as 
causing or contributing to the veteran's death.     

In July 2004, the RO obtained a VA medical opinion regarding 
the case of the veteran's death.  The examining physician 
reviewed the claims folder and discussed the relevant 
information related to the veteran's colon cancer and 
treatment.  The report confirmed that the lung cancer was not 
the primary cancer.  The physician concluded that there was 
no evidence that the veteran died of a disease related to 
Agent Orange exposure.  

The appellant, through her representative, argues that 
evidence from T. Katta, M.D., is sufficient to warrant 
awarding service connection.  In a November 1999 statement, 
Dr. Katta indicated that the veteran had been his patient and 
had been treated for metastatic colon cancer.  He added that 
he understood that the veteran "has a history of exposure to 
Agent Orange while he served in Vietnam."  He asked for help 
for the appellant in terms of this exposure and the colon 
cancer.  In a separate statement, also dated in November 
1999, Dr. Katta selected from several possible answers 
prepared by the appellant's representative the option that it 
was likely that the disease was due to Agent Orange.  
Handwritten notes sated that is was likely that the veteran 
had cancer before it was diagnosed in 1997, that it was very 
likely that he had it all along the colon in 1996, and that 
it was likely caused by Agent Orange exposure.  In a 
September 2004 statement, the appellant's representative 
indicates that this opinion was based on a review of the 
veteran's claims file and his medical records.  In this 
October 2004 Written Brief Presentation, the representative 
asserts that with this opinion, the evidence is in a state of 
equipoise.    

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds the VA medical 
opinion more probative than the opinion from Dr. Katta.  
Specifically, the VA medical opinion is clearly based on a 
review of the relevant evidence of record.  On the other 
hand, there is no objective confirmation that Dr. Katta's 
opinion is based on anything other than the veteran's 
history, despite the assertion of the appellant's 
representative.  As the Board affords greater weight and 
probative value to the VA medical opinion, there is no 
relative equipoise as between the two medical opinions of 
record.  38 U.S.C.A. § 5107(b).  Moreover, as discussed 
above, VA has affirmatively determined that colon cancer is 
not associated with herbicide exposure.  See 68 Fed. Reg. 
27,630.  VA made that determination based on findings from 
extensive study by the National Academy of Sciences, which 
constitutes very probative, credible evidence against the 
appellant's claim. Id.  The appellant's personal belief, 
offered without the benefit of medical training or education, 
is not competent medical evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and any of his service-
connected disabilities.  There is no evidence of colon cancer 
in service or for many years thereafter.  Colon cancer is not 
associated with herbicide exposure for purposes of 
presumptive service connection.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death, to include 
as due to exposure to herbicides in service.  38 U.S.C.A. § 
5107(b).  The appeal is denied.   


Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had the 
following service-connected disabilities: residuals of 
gunshot wound to the right forearm, Muscle Group VI, severe, 
rated as 40 percent disabling; residuals of gunshot wound to 
Muscle Group V on the right, rated as 30 percent disabling; 
and right ear otitis externa, rated as noncompensable.  The 
combined service-connected disability rating was 60 percent.  
Although the veteran has previously been awarded a total 
disability rating based on individual unemployability, that 
award was not in effect at the time of his death.  Therefore, 
he had no permanent, total service-connected disability.  As 
discussed above, the evidence does not show that the veteran 
died from a service-connected disability.  Accordingly, the 
appellant is not an eligible person as defined by statute for 
purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 
6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).
 









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the veteran's death, to 
include as due to exposure to herbicides in service, is 
denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.   



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


